t c no united_states tax_court patricia m mora f k a patricia rasberry petitioner and lynn rasberry intervenor v commissioner of internal revenue respondent docket no filed date h invested in a tax_shelter limited_partnership that passed through substantial losses that were claimed on the joint federal_income_tax returns h and w filed for the taxable years and and disallowed by r after h and w were divorced w sought relief from joint_and_several_liability r denied w’s request for relief from joint_and_several_liability under sec_6015 and c i r c on the ground that w had knowledge of the items giving rise to the deficiencies held w is not entitled to relief from joint_and_several_liability under sec_6015 i r c w had reason to know of the understatements by reason of the size of the losses in relation to the income of h and w a reasonable person in w’s position would have made inquiries to determine the legitimacy of the losses and w failed to make any such inguiries -- - held further w is entitled to relief under sec_6015 i r c the items giving rise to the deficiencies the disallowed partnership losses are properly attributed to h’s activities and partnership_interest w did not have actual knowledge of the items giving rise to the deficiencies at the time she signed the tax returns under the standard enunciated by this court in 116_tc_198 the test for actual knowledge under sec_6015 c i r c 1s whether the requesting spouse had actual knowledge of the facts resulting in the disallowance of the losses contrary to respondent’s argument the king standard should be applied to both active and passive activities therefore petitioner is entitled to relief from joint_and_several_liability under sec_6015 i r c held further pursuant to sec_6015 b i r c w is not relieved of liability under sec_6015 i r c to the extent that she received a tax_benefit from the disallowed partnership losses claimed on the joint returns patricia m mora f k a patricia rasberry pro_se lynn rasberry pro_se thomas m rohall and kathryn k vetter for respondent beghe judge this case is before us on petitioner’s stand-alone petition under sec_6015 for relief from joint_and_several_liability following respondent’s denial of relief intervenor is petitioner’s former spouse who intervened under sec_6015 and rule intervenor and respondent ‘unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure - - both contend that petitioner is not entitled to relief under either sec_6015 or c we sustain respondent’s determination that petitioner is not entitled to relief under sec_6015 but hold that petitioner is entitled to partial relief under sec_6015 findings_of_fact most of the facts have been stipulated and are so found the stipulation of facts and the related exhibits are incorporated by this reference petitioner and intervenor both resided in california at the time their petition and request for intervention respectively were filed with this court petitioner was born in and came to the united_states from uruguay in date before moving to the united_states petitioner obtained the equivalent of an associate’s degree in business administration from a community college in uruguay petitioner is fluent in english intervenor was born in and is not a college graduate petitioner and intervenor were married on date in and petitioner and intervenor both worked at the california state capitol petitioner worked as a clerk for an assemblywoman and intervenor worked for the california state senate petitioner and intervenor filed joint federal_income_tax returns for and - - sometime before intervenor was introduced through a coworker to an investment syndicator and tax preparation service known to him as hoyt investments walter j hoyt iii and some members of his family were in the business of creating tax_shelter limited_partnerships for their cattle breeding operations as part of their services the hoyt organization also prepared the investors’ tax returns for a description of the hoyt organization and its operation see bales v commissioner tcmemo_1989_568 see also river city ranches j v v commissioner tcmemo_1999_209 affd without published opinion __ f 3d _ 9th cir date intervenor attended a meeting organized by the hoyt organization at which he decided to participate ina tax_shelter limited_partnership and have the hoyt organization prepare his and petitioner’s joint federal_income_tax returns intervenor signed all the partnership forms gave the hoyt organization a check for dollar_figure and thereby became a limited_partner in shorthorn genetic engineering ltd shorthorn partnership according to the shorthorn partnership’s records the partnership_interest was held in the names of both petitioner and intervenor even though petitioner had not signed any of the partnership documents intervenor did not have material discussions with petitioner about his decision to invest in the shorthorn partnership tax - shelter or about his decision to allow the hoyt organization to prepare his and petitioner’s joint tax returns petitioner had little if any involvement with the hoyt organization she was new to this country had no experience with u s income_tax laws and trusted intervenor to handle their tax_return preparation however petitioner was aware that intervenor had made some financial arrangements with the hoyt organization petitioner and intervenor were both wage earners who did not itemize their deductions the tax office of w j hoyt sons management co prepared their and tax returns intervenor delivered his and petitioner’s financial information consisting of the wage information from their forms w-2 wage and tax statement to the hoyt office from that information the hoyt office prepared and mailed the final returns to petitioner and intervenor for their signatures the joint federal_income_tax return of petitioner and intervenor for showed wages of dollar_figure and shorthorn partnership losses of dollar_figure their joint_return for showed wages of dollar_figure and shorthorn partnership losses of dollar_figure on the basis of the filed returns petitioner and intervenor received income_tax refunds of dollar_figure for and dollar_figure for hoyt told intervenor to endorse and forward the refund checks when received to the hoyt office so that hoyt could calculate and deduct intervenor’s required_contribution to the shorthorn partnership intervenor delivered the endorsed refund checks to hoyt ’ intervenor had invested only dollar_figure in the shorthorn partnership at the time he and petitioner filed their joint federal_income_tax return in which they claimed dollar_figure in tax losses from the shorthorn partnership as a result of the shorthorn partnership losses petitioner and intervenor received a tax_refund for of dollar_figure intervenor signed the refund check over to the shorthorn partnership and received back less than dollar_figure the shorthorn partnership kept the balance of the income_tax refund as intervenor’s shorthorn partnership capital_contribution at the time petitioner and intervenor filed their return intervenor had invested less than dollar_figure in the shorthorn partnership yet claimed an additional dollar_figure of shorthorn partnership losses together with the losses petitioner and intervenor recognized a total of dollar_figure in it is unclear whether and if so how a general endorsement or a restrictive endorsement petitioner endorsed the refund checks according to the testimony intervenor had invested the original dollar_figure plus the dollar_figure tax_refund endorsed to the hoyt organization less approximately dollar_figure of the tax_refund that they received back from the hoyt organization - partnership losses it appears that most of petitioner and intervenor’s refund was also paid to the shorthorn partnership respondent examined the shorthorn partnership’s returns and issued notices of final_partnership_administrative_adjustment fpaa to the shorthorn partnership walter j hoyt iii as tax_matters_partner for the shorthorn partnership filed a petition with this court docket no which was consolidated with other hoyt partnership cases after the partners’ stipulations in bales v commissioner supra the tax_matters_partner for the shorthorn partnership stipulated most of the issues raised by the commissioner the tax_court issued an opinion affirming the commissioner’s calculations regarding the effect of the stipulation on each of the partnerships which is reported at shorthorn genetic engineering ltd v commissioner tcmemo_1996_515 on the basis of the stipulations and opinion a substantial portion of the shorthorn partnership losses was disallowed according to respondent the losses were disallowed because among other things the shorthorn partnership overstated both the number and value of animals owned by the partnership that formed the basis for the deductions on the basis of the stipulated and decided issues at the partnership level respondent denied a portion of the losses that --- - were passed through to intervenor from the shorthorn partnership for and the denial of the losses resulted in computational adjustments owing by petitioner and intervenor which were timely assessed as deficiencies on date on date petitioner and intervenor filed a joint petition for summary dissolution of their marriage in the their dissolution petition petitioner and intervenor stated that they had no community assets or liabilities the divorce became final in the divorce was amicable on date after respondent mailed a notice of computational adjustment to petitioner and offset two of her income_tax refunds from later year returns ’ petitioner filed with respondent a form_8857 requesting relief from joint_and_several_liability on date respondent mailed to petitioner a determination_letter denying petitioner’s request for relief from joint_and_several_liability under both sec_6015 and c the explanation accompanying the denial states your claim for innocent spouse has been disallowed under sec_6015 sec_6015 you did not meet one of the qualifying factors required under b and c lack of knowledge of the understatement according to petitioner’s testimony at trial respondent initially offset two of her income_tax refunds one of petitioner’s tax refunds was returned to her after she filed her request for relief from joint_and_several_liability respondent has retained one of her tax refunds - - on date petitioner timely mailed to this court a petition for redetermination of relief from joint_and_several_liability on a joint_return on date respondent mailed a notice to intervenor informing him that petitioner had filed a petition with this court requesting relief from joint_and_several_liability and that he had a right to intervene on date intervenor filed a notice of intervention with this court requesting that petitioner’s petition for relief from joint_and_several_liability be denied ultimate findings_of_fact a reasonably prudent taxpayer in the circumstances of petitioner would have known that the tax_liabilities stated on the returns were erroneous or that further investigation was warranted petitioner had no actual knowledge of the facts resulting in the disallowance of the shorthorn partnership losses opinion with certain exceptions a husband and wife may elect to file a joint_return based on their aggregate taxable_income see sec_6013 after making the election to file a joint_return each of the spouses is jointly and severally liable for the entire tax due sec_6013 one of the fundamental characteristics of joint_and_several_liability is that the -- - obligee may proceed against the obligors separately and may obtain separate judgments against each 44_tc_420 prior to a spouse was held strictly liable for tax deficiencies resulting from omissions and deductions attributable solely to the other spouse even if the ‘innocent spouse’ knew nothing of the erroneous items 897_f2d_441 9th cir in order to mitigate the effect of the harsh rule holding both spouses jointly and severally liable for joint_return taxes in all circumstances congress in enacted former sec_6013 to bring government tax collection practices into accord with basic principles of equity and fairness s rept pincite 1971_1_cb_606 under the original sec_6013 enacted in a requesting spouse was entitled to relief from joint_return liability only for the nonreguesting spouse’s failure to report income in former sec_6013 was amended to cover any substantial_understatement of tax whether arising from an omission_of_income or an erroneous deduction exclusion or credit in congress repealed former sec_6013 and enacted sec_6015 internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_734 - sec_6015 was given retroactive effect with respect to any liability for tax remaining unpaid as of date see id sec_3201 112_stat_740 to the extent that the relief petitioner requested relates to taxes that had not been paid as of that date ’ sec_6015 is applicable sec_6015 contains three alternative grounds for relief from joint_and_several_liability first sec_6015 b provides for traditional relief from joint_and_several_liability following the model of former sec_6013 second sec_6015 provides for an allocation of liability as if the spouses had filed separate returns finally sec_6015 provides for relief on other equitable grounds but only if sec_6015 and c does not apply issue petitioner’s right to sec_6015 relief sec_6015 provides for relief from joint_and_several_liability on a joint_return if five elements are met -petitioner stated at trial i am not trying to seek relief from my income during those two years i am seeking relief for the--an investment that i had no knowledge of and i had no idea what that was i am not---like i said i am not seeking relief for the income for those two years according to petitioner’s testimony respondent has offset one of petitioner’s subsequent year tax refunds petitioner would not be entitled under sec_6015 to a refund of any amount she had previously paid sec_6015 the amount she had previously paid however should be taken into account in determining her liability under sec_6015 on a separate_return basis ‘petitioner did not request relief under sec_6015 in her petition or in any of her other filings with this court a a joint_return has been made for a taxable_year b on such return there is an understatement_of_tax attributable to erroneous items of individual filing the joint_return c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such understatement d taking into account all the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for such taxable_year attributable to such understatement and eb the other individual elects in such form as the secretary may prescribe the benefits of this subsection not later than the date which i sec_2 years after the date the secretary has begun collection activities with respect to the individual making the election respondent’s determination states that petitioner’s request for relief from joint_and_several_liability is denied because petitioner failed to show her lack of knowledge of the understatement while respondent’s determination appears to have focused on petitioner’s actual knowledge rather than her reason to know petitioner bears the burden of proving all of the elements entitling her to relief mueller v commissioner tcmemo_2001_178 kalinowski v commissioner tcmemo_2001_ petitioner carries the burden_of_proof as to each of these elements in re french bankr n bankr n d ohio applying prior_law under former sec_6013 to determine burden_of_proof under sec_6015 petitioner therefore must show both that she lacked actual knowledge of the understatement and that she had no reason to know of the understatement because an appeal in this case would lie in the court_of_appeals for the ninth circuit we are bound by ninth circuit law see 54_tc_742 affd 445_f2d_985 10th cir the principal ninth circuit case interpreting the not know and had no reason to know requirement’ in connection with an erroneous deduction is 887_f2d_959 9th cir charles and patricia price filed a joint_return in which they deducted dollar_figure in alleged exploration and development expenses passed through to them from a colombian gold mining operation formed by charles the dollar_figure deduction was taken against total income of dollar_figure after making a cursory review of the tax_return patricia noticed the large deduction and questioned charles about the legitimacy of the deduction ‘887_f2d_959 9th cir arose under former sec_6013 rather than under current sec_6015 the same standard applies under the sec_6015 knowledge test former sec_6013 c provided the other spouse establishes that in signing the return he or she did not know and had no reason to know that there was such substantial_understatement current sec_6015 c provides the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such understatement the only meaningful change in the language was to eliminate the requirement that the understatement be substantial the did not know and had no reason to know language is the same in both provisions charles assured her that the deduction was proper and had been approved by the certified_public_accountant who prepared and signed the return after the commissioner disallowed the deduction and charles and patricia were divorced patricia claimed relief from joint_and_several_liability under former sec_6013 following the law in omitted income cases the tax_court denied patricia’s claim for relief from joint_and_several_liability because patricia was aware of the existence of the transaction underlying the deduction--the existence of her husband’s gold mining investment the court_of_appeals for the ninth circuit reversed and granted patricia’s request for relief from joint_and_several_liability the court_of_appeals held that in erroneous deduction cases unlike omitted income cases the requesting spouse’s mere knowledge of the existence of the transaction underlying the deduction is not enough to deny relief in order to be denied relief the requesting spouse must know or have reason to know that the deduction would give rise to a substantial_understatement id pincite while ignorance of the legal or tax consequences of an item which gives rise to a deficiency is no defense something more than mere knowledge of the transaction is required thus if a spouse knows virtually all of the facts pertaining to the transaction which underlies the -- - substantial_understatement her defense in essence is premised solely on ignorance of law id in sucha scenario regardless of whether the spouse possesses knowledge of the tax consequences of the item at issue she is considered as a matter of law to have reason to know of the substantial_understatement and thereby is effectively precluded from establishing to the contrary id pincite where the requesting spouse lacks such pervasive knowledge of the facts of the underlying transaction the court_of_appeals concluded that the trier of fact must determine whether the requesting spouse had sufficient knowledge of the facts to make denial of relief appropriate a spouse has reason to know of the substantial_understatement if a reasonably prudent taxpayer in her position at the time she signed the return could be expected to know that the return contained the substantial_understatement factors to consider in analyzing whether the alleged innocent spouse had reason to know of the substantial_understatement include the spouse’s level of education the spouse’s involvement in the family’s business and financial affairs the presence of expenditures that appear lavish or unusual when compared to the family’s past levels of income standard of living and spending patterns and the culpable spouse’s evasiveness and deceit concerning the couple’s finances id pincite citations omitted even though she had limited knowledge of the facts underlying the transaction giving rise to the deduction the court_of_appeals found on the basis of the size of the deduction in relation to the taxpayers’ joint income that patricia had sufficient knowledge such that a reasonably prudent taxpayer in her position would be led to question the legitimacy of the deduction id however because patricia gquestioned charles -- - about the deduction and obtained sufficient assurance that the deduction was appropriate she satisfied her duty_of inquiry id therefore the court_of_appeals granted patricia’s claim for relief from joint_and_several_liability the court_of_appeals specifically distinguished other cases in which the requesting spouse failed to question the legitimacy of the deduction we therefore distinguish this case from one in which the tax_court denied relief to a spouse seeking relief who simply ignored a large deduction and who refused to make inquiries id in the case at hand we are satisfied that petitioner did not have actual knowledge of the facts giving rise to the disallowance of the losses there was conflicting testimony concerning whether petitioner had any involvement in the shorthorn partnership intervenor testified that petitioner had knowledge and was involved in the decision to participate in the shorthorn partnership conversely petitioner denied that she had any involvement in or knowledge of the investment claiming that she left the matter entirely in intervenor’s hands even if we accepted intervenor’s testimony as true we would find that neither petitioner nor intervenor knew the facts that made the flowthrough losses from the partnership unallowable as deductions on their joint returns indeed neither petitioner nor intervenor understood the nature of their investment or the claimed basis for their deductions they put their trust entirely in the hoyt organization to determine the basis for propriety of and amount of their deductions moreover the documentary_evidence supports petitioner’s contention that she had no involvement with the shorthorn partnership intervenor signed all of the documents offered in evidence petitioner signed none of them intervenor asserted in his intervention papers that petitioner attended a meeting with the hoyt organization but his actual testimony on this point was uncertain a as far as i know she went with me to the one and only meeting i went to court as far as you know or as far as you recall a as far as i recall petitioner denied ever attending a meeting or knowing any of the people involved in the hoyt matter on balance we believe petitioner has met her burden of proving by a preponderance_of_the_evidence that she had no involvement with the shorthorn partnership she clearly lacked actual knowledge of the facts giving rise to the understatement however petitioner had reason to know of the understatement the partnership losses were simply too large in relation to petitioner and intervenor’s joint income for a reasonably prudent person with petitioner’s level of education to ignore petitioner and intervenor’s joint federal_income_tax - - return for showed wages of dollar_figure and shorthorn partnership losses of dollar_figure and for showed wages of dollar_figure and shorthorn partnership losses of dollar_figure a reasonably prudent taxpayer would have questioned deductions of this size in relation to their income_tax returns setting forth large deductions such as tax_shelter losses offsetting income from other sources and substantially reducing or eliminating the couple's tax_liability generally put a taxpayer on notice that there may be an understatement_of_tax liability 992_f2d_1256 2d cir affg tcmemo_1992_228 unlike the situation in 887_f2d_959 9th cir where the requesting spouse questioned the deduction and received assurances regarding the propriety of the deduction petitioner failed to make inguiries the court in price distinguished cases like the one at hand where a spouse seeking relief simply ignored a large deduction and refused to make inquiries id pincite see also 112_f3d_1258 5th cir tax returns setting forth ‘dramatic deductions’ will generally put a reasonable taxpayer on notice that further investigation is warranted a spouse who has a duty to inguire but fails to do so may be charged with constructive knowledge of the substantial_understatement and thus precluded from obtaining innocent spouse -- relief affg in part and revg in part tcmemo_1995_512 hayman v commissioner supra pincite no relief where requesting spouse failed to read return kalinowski v commissioner tcmemo_2001_21 applying price standard to sec_6015 cases levin v commissioner tcmemo_1987_67 denying relief from joint_and_several_liability where requesting spouse failed to make inquiry under the circumstances petitioner has failed to meet her burden of showing that a reasonable person in her position would not have reason to know of the understatement therefore petitioner is not entitled to relief from joint_and_several_liability under sec_6015 issue petitioner’s right to sec_6015 relief respondent has also denied petitioner’s claim for relief under sec_6015 petitioner was eligible to make an election under sec_6015 because she was no longer married to intervenor at the time she filed her request for relief from joint_and_several_liability see sec_6015 a upon the satisfaction of certain conditions sec_6015 c relieves the requesting spouse of liability for the items making up the deficiency that would have been allocable solely to the nonrequesting spouse if the spouses had filed separate tax returns for the taxable_year sec_6015 a petitioner has the burden of proving which items would not have been allocated to her if the spouses had filed separate returns - - see 116_tc_189 burden_of_proof under sec_6015 normally on the taxpayer except under sec_6015 c actual knowledge test petitioner has met her burden of establishing that the items making up the deficiency are attributable to intervenor and not to her petitioner established by a preponderance_of_the_evidence that she had no involvement in the decision to invest in the shorthorn partnership or to have the hoyt organization prepare their joint income_tax returns she signed none of the documents for the shorthorn partnership offered in evidence there was no firm credible_evidence that petitioner had any involvement with the hoyt organization intervenor admitted that he was the one who was introduced to the hoyt organization by a coworker he admitted to attending an introductory hoyt meeting and to deciding to participate in the shorthorn partnership he delivered his and petitioner’s tax information to the hoyt organization to prepare their tax returns the deduction of excessive losses from the shorthorn partnership is therefore attributable entirely to intervenor’s activities and his partnership_interest and would have been allocated entirely to him if the spouses had filed separate returns petitioner is ‘determinations made under sec_6015 are made without regard to community_property_laws sec_6015 flush language therefore petitioner’s potential interest in the shorthorn partnership as a result of the community_property_laws is ignored continued - therefore entitled to relief under sec_6015 from joint_and_several_liability for the deficiency except to the extent that one or more of the exceptions apply sec_6015 contains three exceptions under which items initially attributed to the nonrequesting spouse must also be attributed to the requesting spouse these are the actual knowledge exception in sec_6015 c the benefit exception in sec_6015 b and the fraud exception in sec_6015 there are no facts to suggest that the fraud exception applies here a the actual knowledge exception the first exception to the separate_return rule is for items initially allocable solely to the nonrequesting spouse of which the requesting spouse has actual knowledge sec_6015 c if petitioner had actual knowledge of any item giving rise to a deficiency or portion thereof at the time she signed the return that item must be allocated to her see sec_6015 c c respondent claims that no relief is available to petitioner under sec_6015 because petitioner had actual knowledge of the items giving rise to the deficiency respondent continued for the purpose of determining whether any item giving rise to the deficiency should be attributed to her under the separate_return standard - has the burden of proving by a preponderance_of_the_evidence that petitioner at the time of signing the returns had actual knowledge of the items giving rise to the deficiency that otherwise would have been allocated solely to intervenor under the separate_return rule see sec_6015 c if the secretary demonstrates actual knowledge culver v commissioner supra in 116_tc_198 this court considered the standard for actual knowledge of the item giving rise to the deficiency applicable to erroneous deductions under sec_6015 c there the taxpayer filed a joint_return with her husband curtis freeman and claimed significant losses from freeman’s cattle ranching operations the taxpayer knew that the cattle ranch was not profitable but did not know that freeman lacked a profit_motive for engaging in the activity which was the critical fact underlying the commissioner’s determination that freeman was not entitled to deduct the losses under sec_183 this court held that the taxpayer was entitled to relief under sec_6015 even though the taxpayer was aware of the activity giving rise to the erroneous deduction the cattle ranching activity because she did not know the predicate facts causing the losses to be nondeductible e her husband’s lack of a profit_motive the question in this case therefore is not whether petitioner knew the tax consequences of a not- - - for-profit activity but whether she knew or believed that her former spouse was not engaged in the activity for the primary purpose of making a profit thus in determining whether petitioner had actual knowledge of an improperly deducted item on the return more is required than petitioner’s knowledge that the deduction appears on the return or that her former spouse operated an activity at a loss whether petitioner had the requisite knowledge is an essential fact respondent was required to establish under sec_6015 c respondent failed in this regard id pincite emphasis added applying the factual standard of king to the case at hand the losses from the shorthorn partnership would be allocated to petitioner only if she knew the factual basis for the denial of the deductions according to respondent the factual basis for the disallowed deduction in the hoyt tax_shelter cases generally centers on the lack of animals to sustain the deductions taken and an overvaluation of the animals that were available respondent concedes that neither he nor mr rasberry has established that petitioner had actual knowledge of the factual circumstances giving rise to the disallowance of the partnership losses respondent argues that the principle of king v commissioner supra should not be extended to limited_partnership investments because both spouses would often be eligible for sec_6015 relief since neither would have actual knowledge of the factual basis for the disallowance of the partnership losses that is not how sec_6015 works only items that are not attributable to the requesting spouse under sec_6015 are subject_to the actual knowledge exception in sec_6015 c since the erroneous deductions here -- - the shorthorn partnership losses are attributable to intervenor’s activities and his partnership_interest he cannot avoid his liability for the deficiency by filing a request for relief under sec_6015 even if he lacked knowledge of the facts giving rise to the deduction it is appropriate to apply the king standard to limited_partnership investments made by the nonrequesting spouse in allocating liabilities based on the separate_return standard in sec_6015 the actual knowledge test in sec_6015 c is an exception to the general_rule under which items resulting in the deficiency are allocated as if the spouses had filed separate returns the statute makes no distinction between active and passive investments and we see no legal basis and no policy reason for creating a judicial distinction therefore the shorthorn partnership losses which are attributable solely to intervenor’s activities and partnership_interest should not also be attributed to petitioner under sec_6015 c merely because both petitioner and intervenor rather than just petitioner lacked actual knowledge of the facts giving rise to the disallowance of the losses b the tax_benefit exception sec_6015 b contains an exception to the general_rule that items are to be attributed to the spouses in the same manner as they would have been had the spouses filed separate - - returns under this exception items giving rise to a deficiency that are attributable to the nonrequesting spouse must also be attributed to the requesting spouse if the requesting spouse received a tax_benefit from the items on the joint_return the legislative_history explains the operation of the tax_benefit exception if the deficiency arises as a result of the denial of an item of deduction or credit the amount of the deficiency allocated to the spouse to whom the item of deduction or credit is allocated is limited to the amount of income or tax allocated to such spouse that was offset by the deduction or credit the remainder of the liability is allocated to the other spouse to reflect the fact that income or tax allocated to that spouse was originally offset by a portion of the disallowed deduction or credit h conf rept pincite 1998_3_cb_747 both the conference committee report and the proposed_regulations contain an example under which an erroneous deduction attributable to the nonrequesting spouse in excess of the nonrequesting spouse’s separate_return income reduces the requesting spouse’s hypothetical separate_return_tax_liability resulting in a tax_benefit to the requesting spouse see id sec_1_6015-3 example proposed income_tax regs fed reg date in the case at hand petitioner would have been required to pay tax on her share of the income reported on each joint_return had she filed a separate_return because of the erroneous shorthorn partnership deductions attributed to intervenor - - petitioner did not pay any taxes on her separate_return share of the income therefore she received a tax_benefit from intervenor’s erroneous deductions that must be taken into account in determining the extent to which petitioner is entitled to relief from joint_and_several_liability in order to determine the relief to which petitioner is entitled the parties must determine the proportion of the erroneous shorthorn partnership deduction that resulted in a tax_benefit to petitioner the shorthorn partnership deduction is first attributed to intervenor to the extent of intervenor’s separate_return income the balance of the deduction benefited petitioner by reducing petitioner’s separate_return income petitioner is liable for the proportion of the deficiency equal to the proportion of the total shorthorn partnership deduction which benefited her for example if petitioner benefited from percent of the shorthorn partnership deduction she would be liable for percent of the deficiency and entitled to relief from joint_and_several_liability for percent of the deficiency any amounts previously collected from petitioner and intervenor should be appropriately credited after determining petitioner’s liability for the deficiency -- p7 - to give effect to the foregoing decision will be entered in accordance with rule
